Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1 and 17-18 recite a device for determining whether a user intends to board a mobile object by acquiring positions of the mobile object and the user position and then predicts the intention based on the user’s position and behavior. Independent Claim(s) 1 and 17-18 as a whole recite limitation(s) that are directed to an abstract idea(s) of certain methods of organizing human activity: managing personal behavior or relationships or interactions between people. Claim(s) 1 and 17-18 limitations of “a determination unit that determines whether the user has an intention to board the mobile object based on the positional relationship that is acquired by the acquisition unit and behavior information representing behaviors of the user” step(s)/function(s) are merely certain methods of organizing human activity: managing personal behavior or relationships or interactions between people. The claims also fall in the mental process grouping since the claim can be performed in human mind.  For instance, in this case, based on habits or certain behaviors of a person (i.e. walking near, running toward, standing near a transportation vehicle), another person may determine whether the person wants to ride on the vehicle. 
Therefore, Independent Claim(s) 1 and 17-18 recites the above abstract idea. 
	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception. (MPEP 2106.05(f)). Here, the above additional elements merely receive transmit information which is no more than “applying,” the judicial exception. Examiner, further, notes that the “mobile object,” indicates a “field-of- use,” within the technological environment of collecting vehicle information to determine a riding point for the user. 
As currently claimed, there is no improvement to the functioning of the mobile object or the functioning of a device or computer, and the instructions are similar to human processes that would allow a person to determine whether a user in proximity of a transport vehicle is interested in a ride. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and a field-of-use, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).
	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment and a field-of-use. Thus even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.
hey therefore fail to provide a concept significantly more than an abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 17-18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Tian (US 20150031400 A1).
 Tian teaches
1. A boarding intention determination device comprising: 
an acquisition unit that acquires a positional relationship between boarding position information representing a boarding spot for boarding a mobile object (101) and user position information representing a current position of a user (Tian, par. 28, 31); and 
a determination unit that determines whether the user has an intention to board the mobile object based on the positional relationship that is acquired by the acquisition unit and behavior information representing behaviors of the user (Tian, par. 28, 31).  
2.1, wherein, when the positional relationship that is acquired by the acquisition unit meets given condition information (i.e. proximity, next trip), the determination unit determines that the user has the intention to board the mobile object (Tian, i.e. par. 28-29, 31, 35-37)
3.2, wherein, when a case where the given condition information is met is a case where a distance between the boarding spot for boarding the mobile object and the current position of Tian, i.e. par. 28-29, 31, 35-37)  
4.3, wherein, when the given distance is a distance for which it is predicted that a time required by the user to move from the current position of the user to the boarding spot is within a given time, the determination unit determines that the user has the intention to board the mobile object (Tian, par. 53).  
5.4, wherein, when the distance is a distance for which it is predicted that a time until arrival of the mobile object at the boarding spot is within the given time, the determination unit determines that the user has the intention to board the mobile object (Tian, par. 53) 
6.1, wherein, when the behavior information representing behaviors of the user meets given condition information, the determination unit determines that the user has the intention to board the mobile object (Tian, i.e. par. 28-29, 31, 35-37)   
7.6, wherein, when a case where the given condition 59Docket No. PYAA-18357-US Status: FINAL information is met is a case where the user views content relating to the boarding spot for boarding the mobile object, the determination unit determines that the user has the intention to board the mobile object (Tian, i.e. par. 29-31, 38, 42).  
8.6, wherein, when a case where the given condition information is met is a case where the user views time information representing a time until arrival of the mobile object at a boarding spot, among boarding spots for boarding the mobile object, within a given distance from the current position of the user, the determination unit determines that the user has the intention to board the mobile object (par. 29-32, 42, 45).  
9.6, wherein, when a case where the given condition information is met is a case where the user starts moving toward the boarding spot for boarding the mobile object, the determination unit determines that the user has the intention to board the mobile object (Tian, par. 35, 45, 63).  
Re claim 17-18, see discussion regarding claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US 20150031400 A1) in view of Racah (US 20170314948 )
 Re claim 10.1, Tian is silent to further comprising: a determining unit that determines a position in which a virtual boarding spot that is a boarding spot for boarding the mobile object and that is virtual is to be set; and a representor that represents, to the user, that it is possible to board the mobile object at the virtual boarding spot whose corresponding position is determined by the determination unit.  
Racah teaches a determining unit that determines a position in which a virtual boarding spot that is a boarding spot for boarding the mobile object and that is virtual is to be set; and a representor that represents, to the user, that it is possible to board the mobile object at the virtual boarding spot whose corresponding position is determined by the determination unit (abstract, Summary, par. 26-27, 146, 152-154)
11.10, wherein, when the boarding spot for boarding the mobile object is within a given area from the current position of the user, the determining unit determines the position in which the virtual boarding spot is to be set based on the user position information representing the current position and the boarding position information representing the boarding spot (Racah, (abstract, Summary, par. 26-27, 146, 152-154)
Tian, par. 30, 37-38, 44; Racah, abstract, Summary, par. 26-27, 146, 152-154) 
13.12, wherein the determining unit determines the position in which the virtual boarding spot is to be set 61Docket No. PYAA-18357-US Status: FINAL based on a score corresponding to the attribute information about the user (Tian, par. 30, 37-38, 44; Racah, abstract, Summary, par. 26-27, 146, 152-154, 167)   
14.10, wherein the determining unit determines the position in which the virtual boarding spot is to be set outside a given spot based on the boarding spot for boarding the mobile object (Tian, par. 30, 37-38, 44; Racah, abstract, Summary, par. 26-27, 146, 152-154, 167)
15.14, wherein, as for the given spot, the determination unit determines the position in which the virtual boarding spot is to be set on a road excluding a road within a given distance from the boarding spot for boarding the mobile object (Tian, par. 30, 37-38, 44; Racah, abstract, Summary, par. 26-27, 146, 152-154, 167)  
16.14, wherein, as the given spot, the determination unit determines the position in which the virtual boarding spot is to be set outside a given area whose center is the boarding spot for boarding the mobile object (Tian, par. 30, 37-38, 44; Racah, abstract, Summary, par. 26-27, 146, 152-154, 167)  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Thien T Mai/
Primary Examiner, Art Unit 2887